                                             Case 5:19-cr-00056-EJD Document 44 Filed 12/20/19 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7   UNITED STATES OF AMERICA

                                   8                    Plaintiff(s)                         Case No. CR 19-00056 EJD

                                   9              v.                                         ORDER RE MOTION TO REVOKE
                                                                                             ORDER REMOVING LOCATION
                                  10     JIZHONG CHEN,                                       MONITORING

                                  11                                                         Dkt. No. 40
                                                        Defendant
                                  12
Northern District of California
 United States District Court




                                  13            On January 23, 2019, the Defendant made an initial appearance before Magistrate Judge

                                  14   Virginia DeMarchi on a complaint charging him with a violation of 18 U.S.C. § 1832(a)(2), Theft

                                  15   of Trade Secrets. Dkt. No. 4. A detention hearing was held on January 24, 2019. Dkt. No. 5. On

                                  16   January 25, 2019, the Defendant was ordered released from custody on a $500,000 bond secured

                                  17   by $400,000 in real property and $100,000 in cash. Dkt. Nos. 6, 7. Other conditions of release

                                  18   included pretrial supervision, a travel restriction to the Northern District of California, surrender of

                                  19   Defendant’s passport and GPS monitoring to ensure compliance with location restrictions and a

                                  20   curfew. On February 7, 2019, Defendant was arraigned and entered a plea of not guilty. Dkt. No.

                                  21   16.

                                  22           On October 2, 2019, Pretrial Services submitted a request to remove the GPS location

                                  23   monitoring condition and Magistrate Judge DeMarchi set a bail review hearing for October 15,

                                  24   2019. Dkt. No. 34. On October 15, after hearing from all parties, Magistrate Judge DeMarchi

                                  25   issued a ruling granting Pretrial Services’ request and ordered the removal of Defendant’s GPS

                                  26   location monitoring condition over the Governments objection. Dkt. No. 35. Judge DeMarchi

                                  27   granted a 24-hour stay to allow the Government to seek district court review of the Order. This

                                  28   court granted a stay of Judge DeMarchi’s Order, set a briefing schedule for the parties and set a
                                           Case 5:19-cr-00056-EJD Document 44 Filed 12/20/19 Page 2 of 6




                                   1   hearing date of December 9, 2019. Dkt. No. 39. Subsequently, on October 29, 2019, the

                                   2   Government filed a Motion for Revocation of Order Removing Location Monitoring as a

                                   3   Condition of Release. Dkt. No. 40. Defendant filed his Opposition on November 11, 2019. Dkt.

                                   4   No. 41. The Court then held a hearing on the Government’s Motion for Revocation on December

                                   5   9, 2019. Dkt. No. 43.

                                   6             The Government requests revocation of Judge DeMarchi’s pretrial release order (Dkt. No.

                                   7   7), arguing that Defendant is a serious flight risk. The Government has no objection to the

                                   8   removal of the curfew condition. For the reasons stated below and on the record at the hearing on

                                   9   December 9, 2019, the Court finds (1) the Government has not shown by a preponderance of the

                                  10   evidence that the Defendant is a serious flight risk and (2) Magistrate Judge DeMarchi’s order

                                  11   removing the GPS monitoring condition for pretrial release was therefore proper. Accordingly,

                                  12   the Government’s Motion is DENIED.
Northern District of California
 United States District Court




                                  13   I. BACKGROUND

                                  14             Defendant was indicted in January 2019, with a single count of Theft of Trade Secrets 18

                                  15   U.S.C. § 1832(a)(2). The general allegations are that he was previously employed as an engineer

                                  16   with Apple beginning in June of 2018. He was an engineer on one of Apple’s propriety projects.

                                  17   By December 2018, he was on a performance improvement plan (PIP) and had been placed under

                                  18   increased supervision because of poor performance. He was observed taking photographs in a

                                  19   secured workspace in violation of company policy and Apple began an internal investigation. Dkt.

                                  20   No. 40.

                                  21             Apple’s investigation revealed that the Defendant had over two thousand files containing

                                  22   Apple proprietary and confidential material including photographs of secure databases. Id. On

                                  23   January 11, 2019, Apple discovered that Defendant had applied to a competitor of Apple based in

                                  24   China. Apple suspended Defendant and revoked his access to Apple properties and network.

                                  25   Seven days after he was suspended, Defendant booked a roundtrip flight from SFO to Shanghai,

                                  26   China. Defendant notified Apple of his intent to travel to China and Apple asked him to delay his

                                  27   travel, which he agreed to do. The complaint in this case was signed by Judge DeMarchi on

                                  28   January 22, 2019. Dkt. No. 1. Defendant was arrested on January 23, 2019, as he was preparing
                                                                                         2
                                             Case 5:19-cr-00056-EJD Document 44 Filed 12/20/19 Page 3 of 6




                                   1   to leave San Jose for SFO airport. Id. During an FBI interview Defendant admitted that he

                                   2   deleted substantial amounts of photographs forwarded from his work email account to his personal

                                   3   email account in an “emotional moment” after being confronted by Apple regarding his behavior.

                                   4   Id.

                                   5   II. LEGAL STANDARD

                                   6           This Court reviews de novo a magistrate judge’s order regarding pretrial detention. United

                                   7   States v. Koenig, 912 F.2d 1190, 1192 (9th Cir. 1990) (“There are ample reasons, then, for

                                   8   concluding that the district court’s review of a magistrate’s detention order is to be conducted

                                   9   without deference to the magistrate’s factual findings.”)

                                  10           Pursuant to the Bail Reform Act of 1984, 18 U.S.C. §§ 3141, et seq., persons facing trial

                                  11   are to be released under the least restrictive condition or combination of conditions that will

                                  12   “reasonably assure” the appearance of the person as required and the safety of the community.
Northern District of California
 United States District Court




                                  13   See 18 U.S.C. § 3142(c)(2); United States v. Gebro, 948 F.2d 1118, 1121 (9th Cir. 1991); United

                                  14   States v. Motamedi, 767 F.2d 1403, 1405 (9th Cir. 1985). “Only in rare circumstances should

                                  15   release pending trial be denied, and doubts regarding the propriety of release should be resolved in

                                  16   the defendant’s favor.” Gebro, 948 F.2d at 1121 (citing Motamedi, 767 F.2d at 1405). On a

                                  17   motion for pretrial detention, the Government bears the burden of showing by a preponderance of

                                  18   the evidence that the defendant poses a flight risk, and by clear and convincing evidence that the

                                  19   defendant poses a danger to the community. Gebro, 948 F.2d at 1121; Motamedi, 767 F.2d at

                                  20   1406–07.

                                  21           Section 3142(g) of the Bail Reform Act contains the following factors to evaluate whether

                                  22   there are any conditions of release that will “reasonably assure” a defendant’s future appearances

                                  23   and the safety of the community. 18 U.S.C. § 3142(g). These factors include: (1) the nature and

                                  24   circumstances of the offense charged; (2) the weight of the evidence against the defendant; (3) the

                                  25   history and characteristics of the person including: (A) the defendant’s character, physical and

                                  26   mental condition, family ties, employment, financial resources, length of residence in the

                                  27   community, community ties, past conduct, history relating to drug or alcohol abuse, criminal

                                  28   history, and record concerning appearance at court proceedings; and (B) whether, at the time of
                                                                                         3
                                           Case 5:19-cr-00056-EJD Document 44 Filed 12/20/19 Page 4 of 6




                                   1   the current offense or arrest, the person was on probation, on parole, or on other release pending

                                   2   trial, sentencing, appeal, or completion of sentence for an offense under Federal, State, or local

                                   3   law; and (4) the nature and seriousness of the danger to any person or the community that would

                                   4   be posed by the defendant’s release. United States v. Winsor, 785 F.2d 755, 757 (9th Cir. 1986);

                                   5   Motamedi, 767 F.2d at 1407. “Of these factors, the weight of the evidence is the least important,

                                   6   and the statute neither requires nor permits a pretrial determination of guilt.” Gebro, 948 F.2d at

                                   7   1121 (citing Winsor, 785 F.2d at 757); see also Motamedi, 767 F.2d at 1408. Evidence of guilt is

                                   8   relevant only in terms of the likelihood that the defendant will fail to appear or will pose a danger

                                   9   to the community. Winsor, 785 F.2d at 757. After a court determines whether a defendant should

                                  10   be detained or released pretrial, the Bail Reform Act provides that the decision may be reopened at

                                  11   any time before trial: if the judicial officer finds that information exists that was not known to the

                                  12   movant at the time of the hearing and that has a material bearing on the issue whether there are
Northern District of California
 United States District Court




                                  13   conditions of release that will reasonably assure the appearance of such person as required and the

                                  14   safety of any other person and the community. 18 U.S.C. § 3142(f).

                                  15   III. DISCUSSION

                                  16          In its Motion and at the hearing on December 2, 2019 (“the Hearing”), the Government

                                  17   argued that Judge DeMarchi’s order for pretrial release of Defendant should be revoked solely on

                                  18   “flight risk” grounds and did not argue that Defendant poses a danger to the community. The

                                  19   Government also indicated it did not object to the removal of the curfew condition of release.

                                  20           The Court therefore does not consider the danger to the community issue.

                                  21          A. Flight Risk

                                  22          To detain a defendant pretrial on flight risk grounds, the Government bears the burden of

                                  23   showing by a preponderance of the evidence that the defendant poses a flight risk. Gebro, 948

                                  24   F.2d at 1121. Here, the Government argues that Defendant is a serious flight risk and asks that the

                                  25   court maintain the previously ordered GPS monitoring as a condition of his release. The

                                  26   Government argues that the though Defendant is a naturalized U.S. citizen he was born, raised and

                                  27   educated in China and still has strong ties to China, including members of his family who reside

                                  28   there. The Government argues that he purchased a solo plane ticket to China shortly after his
                                                                                          4
                                           Case 5:19-cr-00056-EJD Document 44 Filed 12/20/19 Page 5 of 6




                                   1   suspension from Apple and reminds the Court that China does not allow the extradition of its own

                                   2   nationals. If the Defendant flees to China, the Government will have no recourse to recover him.

                                   3   The Government argues that Defendant’s behavior demonstrates consciousness of guilt, fear of

                                   4   prosecution and the impulse to flee to avoid adverse criminal case outcomes. The Court recognizes

                                   5   the concerns expressed by the Government.

                                   6          The current regiment of conditions for release have been successful on allowing the

                                   7   Defendant to live and work with minor inconvenience. The conditions have not prevented him

                                   8   from securing employment, and he has made court appearances as required. There is always a risk

                                   9   that a defendant having been released with pretrial conditions will make a poor decision and

                                  10   choose to flee or otherwise absent themselves from the court process. In considering pretrial

                                  11   release and conditions, courts must consider not only all of the factors mentioned above but should

                                  12   also look to Defendant’s conduct as additional information to consider. Here, the Government
Northern District of California
 United States District Court




                                  13   argues that because the Defendant lied to investigators regarding materials he took from Apple and

                                  14   his destruction of incriminating evidence in his email account suggests that Defendant is a serious

                                  15   flight risk. Those facts are more pertinent to the issue of guilt and less to consideration of Pretrial

                                  16   Services’ request to modify conditions of release. What is important to consider is the fact that the

                                  17   Defendant notified Apple of his travel plans and then at Apple’s request, agreed to defer his

                                  18   departure. This permitted law enforcement to secure the Complaint in this case. The Defendant, a

                                  19   naturalized U.S. citizen has family and real property in the United States. He has continued with

                                  20   employment and has not been before the Court for any violation of the conditions of his release.

                                  21          Considering all the above-mentioned factors and the totality of the circumstances in this

                                  22   case the Court finds that the Government has not shown by a preponderance of the evidence that

                                  23   the Defendant does present a serious flight risk.

                                  24          The court therefore, DENIES the Government’s motion and respectfully reinstates Judge

                                  25   DeMarchi’s Order terminating GPS Location Monitoring.

                                  26   IV. CONCLUSION

                                  27          For the foregoing reasons and as discussed on the record at the hearing on December 9, 2019,

                                  28   the Government’s Request for Review and Motion for Revocation of Order Removing Location
                                                                                           5
                                          Case 5:19-cr-00056-EJD Document 44 Filed 12/20/19 Page 6 of 6




                                       Monitoring as a Condition of Release is DENIED.
                                   1

                                   2          IT IS SO ORDERED.
                                   3

                                   4   Dated: December 20, 2019
                                   5                                                 ______________________________________
                                   6                                                 EDWARD J. DAVILA
                                                                                     UNITED STATES DISTRICT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
